 Case 13-42199        Doc 122    Filed 06/04/20 Entered 06/04/20 08:49:55         Desc Main
                                  Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

                                            §
In Re:                                      §
                                            §      Case No. 13-42199
   Port Promotions and Services, Inc.       §
                                            §
         Debtor                             §      (Chapter 7)

        NOTICE OF DEPOSIT OF DIVIDENDS TO THE COURT REGISTRY
     UPON THE EXPIRATION OF 90 DAYS PAST ORIGINAL CHECKS CUT DATE

        COMES NOW Michelle H. Chow, Trustee, and files this Notice of Deposit of Dividends
to the Court Registry Upon the Expiration of 90 Days Past Checks Cut Date.

       1. The Trustee’s Final Report and Notice of Trustee’s Final Report were filed on January
23, 2020.

         2. Checks were processed and mailed to appropriate creditors on March 6, 2020.

       3. The following checks were not cashed by the intended parties. Checks were either
returned to the Trustee as undeliverable and voided and reversed, or a stop payment was
placed for outstanding checks since they are over 90 days old.

                Dawn Wajvoda
                Claim #17 allowed amount $574.39
                Check #113 amount $574.39

                Jessica Belcher
                Claim #19 allowed amount $135.85
                Check #115 amount $135.85

                John Carter
                Claim #21 allowed amount $200.00
                Check #117 amount $200.00

                Carla Campbell
                Claim #37 allowed amount $640.00
                Check #125 amount $640.00

                Sharon Reinecke
                Claim #40 amount $190.66
                Check #126 amount $190.66

                Joseph P. Strelka
                Claim #50 allowed amount $1,195.00
                Check #129 amount $1,195.00
 Case 13-42199         Doc 122    Filed 06/04/20 Entered 06/04/20 08:49:55            Desc Main
                                   Document     Page 2 of 2


               Austin Thomas
               Claim #5 allowed amount $278.93
               Check #134 amount $278.93

      4. The Trustee has emailed and/or called the telephone numbers on the proofs of claim
and has not been able to contact these creditors.

        5. Pursuant to Bankruptcy Rule §347, the Trustee has stopped payment on checks 115,
125, 126, 129, and 134 for checks that were not returned to the Trustee. Checks #113 and 117
were returned the trustee, marked voided, and reversed. The total of these checks is $3,214.83
and will be remitted into the Court registry upon expiration of 90 days past the original check cut
date.

        6. The Trustee hereby gives notice of deposit via electronic deposit dated June 4, 2020
in the amount of $3,214.83 to the court registry for this claim.


                                                     /s/Michelle H. Chow
                                                     Michelle H. Chow, Trustee
                                                     6318 E. Lovers Lane
                                                     Dallas, TX 75214
                                                     214-521-6627 p 214-320-2966 f
                                                     CHAPTER 7 TRUSTEE


                                  CERTIFICATE OF SERVICE

This certifies that a copy of the foregoing pleading has been served via first class mail, postage
prepaid, on all parties listed on the attached service list on June 4, 2020.

                                                     /s/Michelle H. Chow
                                                     Michelle H. Chow, Trustee


Creditor POC address
Dawn Wajvoda                                         Sharon Reinecke
4442 Lewis Access Road                               400 E. Garrett
Center Point, IA 52213                               Calvert, TX 77837

Jessica Belcher                                      Joseph P. Strelka
6922 Green Highway                                   c/o Ilona Slawinski
Tecumseh, MI 49286                                   Appostelgasse 22 1/8
                                                     Vienna, Austria 01030
John Carter
415 Longhorn Drive                                   Austin Thomas
Early, TX 76802                                      PO Box 12016
                                                     St. Thomas, US VI 00801-0000
Carla Campbell
13142 Early Run Lane
Riverview, FL 33578
